Case: 15-41372      Document: 00513581081         Page: 1    Date Filed: 07/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-41372                  United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        July 6, 2016
EMILIA DIAZ,
                                                                      Lyle W. Cayce
              Plaintiff - Appellant                                        Clerk


v.

DEUTSCHE BANK,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CV-121


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Emilia Diaz sued the Defendant-Appellee Deutsche
Bank in state court for breach of contract, breach of fiduciary duty, fraud,
trespass to try title, wrongful foreclosure, and promissory estoppel, ultimately
seeking a declaratory judgment that the title to her Laredo, Texas, real estate
is vested in her alone and that she alone is entitled to possession of the
property. Deutsche Bank removed the case to federal court based on diversity.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41372      Document: 00513581081     Page: 2   Date Filed: 07/06/2016



                                  No. 15-41372
Deutsche Bank had previously acquired a Deed of Trust on that property and
instituted foreclosure proceedings after Diaz ceased making payments on the
mortgage. She alleged that she did so in an effort to obtain a loan modification
under the Home Affordable Mortgage Program at the suggestion and
encouragement of her mortgage services provider, SP&S, Inc.
      Deutsche Bank moved to dismiss Diaz’s action under Federal Rule of
Civil Procedure 12(b)(6), and the magistrate judge recommended dismissal.
The district court dismissed Diaz’s action and she timely filed a notice of
appeal.
      We have now reviewed in detail the entire record on appeal, including
the briefs of counsel for the parties and the record excerpts, and we have heard
oral argument from those counsel further explicating their respective
positions.   As a result, we conclude that the district court committed no
reversible error in any of its rulings. Accordingly, that court’s dismissal of this
action is, in all respects,
AFFIRMED.




                                        2